Citation Nr: 1214754	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  10-30 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to February 27, 2009, for the award of service connection for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1996 to July 2000.  He was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon and, following the relocation of the Veteran's residence, Seattle, Washington

In January 2012 the Veteran did not appear for a scheduled hearing before the Board, to be held via video-teleconference from the RO.  The request for a hearing is deemed waived and the Board may proceed with adjudication.  38 C.F.R. § 20.702(d) (2011).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD on January 27, 2005, which was denied in a June 2005 rating decision and in a November 2005 rating decision, though the Veteran submitted VA treatment records that contained a January 26, 2005, diagnosis of PTSD which had not previously been submitted, and related to an unestablished fact necessary to substantiate the service connection claim; the RO has never considered the January 26, 2005 VA mental health evaluation in connection with the January 27, 2005 claim, denied in November 2005 and never readjudicated that original claim for service connection in light of such evidence. 

2.  Entitlement to service connection for PTSD arose, and the claim for service connection for PTSD was filed on January 27, 2005.  



CONCLUSION OF LAW

The criteria for an effective date of January 27, 2005, for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of entitlement to an earlier effective date for the award of service connection for PTSD.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011). 

By way of background, the Veteran originally filed a claim for service connection for PTSD on January 27, 2005.  In an accompanying January 2005 statement, the Veteran informed the RO that he had been awarded the Combat Action Ribbon (CAR) for his service, though it was not then reflected on his DD 214, and that he needed assistance in obtaining confirmation of this ribbon.  In March 2005 the Veteran also reported to VA that he had begun receiving medical treatment at VAMC Portland and requested that the records be obtained and included in support of his claim.  By means of rating decision mailed to the Veteran in June 2005, the RO denied service connection because of the lack of a confirmed stressor and the lack of a diagnosis of PTSD.  Date-stamped as received by the RO in both May 2005 and in June 2005 was a letter from the Veteran's service indicating that he had been awarded the Combat Action Ribbon for his service, and the DD 215 was soon added to the record.  

The RO scheduled the Veteran for a VA PTSD examination in August 2005; however he did not appear for the examination.  In a November 25, 2005, rating decision, the RO reopened the Veteran's claim seeking service connection for PTSD, on the basis of the receipt of the notification of the Combat Action Ribbon (CAR).  The RO then conceded the stressor on the basis of the CAR, but denied service connection again on the basis that the medical evidence failed to show that the disability had been clinically diagnosed.  The record does not contain a response from the Veteran within one year of the November 25, 2005 mailing of the rating decision.

On February 27, 2009, the Veteran submitted a statement requesting that his claim seeking service connection for PTSD be reopened.  In March 2009, while adjudicating the claim, the RO obtained and included in the record all of the Veteran's VA treatment reports, which contained a January 26, 2005, mental health evaluation in which a VA clinical physician assessed PTSD as an Axis I diagnosis.  The Veteran was afforded a VA PTSD examination in April 2009.  The examiner found PTSD and in April 2009, the RO awarded service connection for PTSD, determining the effective date to be February 27, 2009.  The Veteran disagreed with the effective date of the award of service connection and requested that the effective date be January 2005; the Veteran then perfected his appeal.   

Upon a complete review of the claims file, and in consideration of all of the statements and evidence submitted by the Veteran, the Board determines that the claim filed on January 27, 2005 is still pending, the June 2005 and November 2005 rating decisions have not become final, and so, the effective date of the grant of service connection for PTSD is January 27, 2005.  The appeal is granted in this regard.

Again, the Veteran submitted his claim seeking service connection for PTSD on January 27, 2005.  In January 2005 he also informed the RO that service personnel records were outstanding, and once found, would confirm his CAR.  In March 2005, he informed the RO that he had begun VA medical treatment and requested that this evidence be obtained and included in the claims file in support of his claim.  Despite this notification to the RO that VA medical treatment reports were available that may be relevant for his claim, these medical records were not obtained or reviewed by the RO until March 2009.  The RO denied his claim in June 2005 on the basis of the lack of a confirmed stressor and the lack of a medical diagnosis of the disability, despite the RO's receipt in May 2005 of a service personnel record indicating the Veteran had been awarded the CAR.  The letter, a service personnel document, reporting the award of the CAR was resubmitted in July 2005, in addition to the DD 215, which formally amended the DD 214 to include the CAR.  

Though the RO determined in the November 2005 rating decision that the Veteran's claim for service connection for PTSD was reopened, on the basis of the receipt of the service personnel document awarding the CAR, the Board finds that new and material evidence was not needed to reopen the claim in November 2005, as the June 2005 rating decision did not become final, because the RO was now in receipt of relevant service personnel records.  See 38 C.F.R. § 3.156(c) (2011).  

Further, the Veteran had placed VA on notice in March 2005 that VA medical treatment reports were available and relevant for his claim.  These VA medical treatment reports contained a January 26, 2005 assessment of PTSD by a VA clinical physician, who attributed the PTSD to the Veteran's service, in particular his service in Kosovo that was the basis of the CAR.  At that time, such evidence was new and material to the Veteran's service connection claim, as it had not previously been submitted, and showed a current, clinical diagnosis of PTSD, and thus related to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. §§ 3.156(a), 3.156(b) (2011).  Moreover, as this pertinent January 26, 2005, record was generated by a VA facility, it is considered to have been constructively in the possession of VA adjudicators as of the date of the record, regardless of whether it was physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)( records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  Therefore, the VA mental health evaluation dated January 26, 2005, represented new and material evidence received prior to the expiration of the one-year appeal period following the November 2005 rating decision that denied service connection for PTSD, and is considered as having been filed in connection with the original January 2005 claim that was pending at the beginning of the appeal period, under 38 C.F.R. § 3.156(b).  See 38 U.S.C.A. § 7105 (West 2002).

However, the RO has never considered the January 2005 VA mental health evaluation in connection with the January 2005 claim, which was denied in the November 2005 rating decision, and has never readjudicated such original claim for service connection in light of this new and material evidence.  Hence, the Board must conclude that the November 25, 2005, rating decision never became final with respect to the issue of service connection for PTSD, and, therefore, that the January 2005 claim for service connection for PTSD is still pending.

An Effective Date Prior to February 27, 2009, for the Award of Service Connection for PTSD

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011). 

As discussed above, the RO has never considered the January 26, 2005, VA mental health evaluation in connection with the January 2005 claim, which was denied in the November 2005 rating decision, and never readjudicated this original claim for service connection in light of this new and material evidence.  Rather, in the April 2009 rating decision, the RO adjudicated what it characterized as a claim to reopen a previously denied claim for service connection, which was received on February 27, 2009.  

Thus, although the date of the pending claim for service connection for PTSD was in January 27, 2005, the RO assigned an effective date of service connection for PTSD as February 27, 2009, on the basis that such date was the date of receipt of the Veteran's claim to reopen his previously denied claim for PTSD, and was thus the earliest effective date permitted.  (In the April 2009 rating decision, the RO explained that, although service connection for PTSD had previously been denied, it was being granted because the evidence now showed a current PTSD diagnosis and medical opinion evidence relating such the PTSD to the conceded stressor.) 

However, while the basis of the RO's grant of service connection for PTSD in April 2009 was that the VA examination found PTSD and related that PTSD to service and the conceded stressor, the record also reflects that VA medical evidence existed prior to February 27, 2009, entitlement to the service connection for PTSD arose prior to February 27, 2009.  Furthermore, as the Veteran's submission of evidence on February 27, 2009, was not a claim to reopen a previously denied claim, and the January 27, 2005 claim for service connection for PTSD was still pending at that time, the claim for service connection for PTSD was filed prior to February 27, 2009.  Accordingly, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, an effective date prior to February 27, 2009, for the award of service connection for PTSD is warranted in this case.  The Board finds that the date of claim, January 27, 2005, is the appropriate effective date for the award of service connection, as the Veteran was assessed with PTSD on January 26, 2005 and a review of his personnel records indicates that the CAR was originally awarded in January 2001; however his claim was date-stamped as received by the RO on January 27, 2005.  As that is the later date, that is the effective date.  The appeal is granted. 



ORDER

Entitlement to an effective date of January 27, 2005, for the award of service connection for PTSD is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


